PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Docket Clerk-Raytheon/MWM
P.O.Drawer 800889
Dallas, TX 75380


In re Application of: Dominic Gooden
Serial No.: 15/944,029         
Filed: April 3, 2018
Docket: 17-10494-US-NP
Title: HIGH-PERFORMANCE THERMAL INTERFACES FOR CYLINDRICAL OR OTHER CURVED HEAT SOURCES OR HEAT SINKS
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision on the petition filed on March 23, 2022.  In the petition, petitioner requests supervisory review of the Non-Final Office action of February 17, 2022, and to vacate the action due to the Patent Trial and Appeal Board decision of September 23, 2021.  The petition is being considered under 37 CFR 1.181 and no fee is required.

The petition is GRANTED.

In finding petitioners’ points of argument persuasive, the requested relief is granted.  The Non-Final Office action from February 17, 2022 is hereby vacated.  The examiner will issue a new Non-Final Office action in due course.

This application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3763 for preparation of a new Office action consistent with this decision.   

Any inquiry concerning this decision should be directed to Kristina Junge, Quality Assurance Specialist, at (571) 270-7816. 

PETITION GRANTED.


/KIESHA R BRYANT/Director, Art Unit 3700                                                                                                                                                                                                        
Kiesha Bryant, Director
Technology Center 3700
571-272-3606